In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                        Filed: November 2, 2020

* * * * * * * * * * *                             *    *
EVE DINEEN and DANIEL                                  *
DINEEN, as legal representatives of a                  *        UNPUBLISHED
minor child, E.D.D.,                                   *
                                                       *         No. 15-700V
                           Petitioners,                *
v.                                                     *        Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *        Motion for Decision Dismissing Claim;
AND HUMAN SERVICES,                                    *        Measles-Mumps-Rubella (MMR);
                                                       *        Diphtheria-Tetanus-acellular Pertussis
                           Respondent.                 *        (DTaP); Hepatitis B (Hep B); Seizure
                                                       *        Disorder.
*    * *     *    *    *   *    *   *    *    *   *    *

Mark T. Sadaka, Mark T. Sadaka LLC, Englewood, NJ, for petitioners.
Ryan D. Pyles, United States Department of Justice, Washington, DC, for respondent.

                                                   DECISION1

        On July 6, 2015, Eve Dineen and Daniel Dineen, as legal representatives of a minor child
E.D.D. (“petitioners”), filed a petition in the National Vaccine Injury Compensation Program.2
Petition (ECF No. 1). Petitioners alleged that E.D.D. developed a seizure disorder as a result of
receiving measles, mumps, and rubella (“MMR”), diphtheria-tetanus-acellular pertussis
(“DTaP”), and Hepatitis B (“Hep B”) vaccinations on July 24, 2012. Id. The information in the
record, does not establish entitlement to compensation.


1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the opinion is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). An objecting party must provide the court with a proposed redacted version of the
opinion. Id. If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court’s website without any changes. Id.

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
         On October 30, 2020, petitioners filed a motion for a decision dismissing the petition.
Petitioners’ Motion (“Pet. Mot.”) (ECF No. 103). Petitioners understand that a decision
dismissing their petition will result in a judgment against them. Id. at 1. They have been advised
that such a judgment will end all of their rights in the Vaccine Program. Id. Petitioners
understand that they may apply for fees and costs once their case is dismissed and judgment is
entered against them. Id. at ¶ 4. Petitioners’ counsel has contacted respondent’s counsel
regarding respondent’s position on this motion and understands that respondent expressly
reserves the right, pursuant to 42 U.S.C. § 300aa-15(e), to question the good faith and reasonable
basis of the claim and to oppose, if appropriate, the application for fees and costs. Id.
Respondent otherwise does not oppose this motion. Id. Petitioners do intend to protect their
rights to file a civil action in the future. Id. at 2. Therefore, pursuant to 42 U.S.C. § 300aa-
21(a)(2), they intend to elect to reject the Vaccine Program judgment against them and elect to
file a civil action. Id.

         To receive compensation in the Vaccine Program, a petitioner has the burden of proving
either: (1) a “Table Injury,” i.e., an injury beginning within a specified period of time following
receipt of a corresponding vaccine listed on the Vaccine Injury Table (a “Table injury”) or (2) an
injury that was caused-in-fact by a covered vaccine. 42 U.S.C. §§ 300aa-13(a)(1)(A); 11(c)(1).
Here, an examination of the record does not contain persuasive evidence that E.D.D. suffered a
“Table Injury”. Thus, petitioners are limited to alleging causation-in-fact. The record does not
contain persuasive evidence that E.D.D.’s injury was caused in fact or in any way related to the
vaccines which he received.

       Thus, petitioners’ motion is GRANTED. This matter is DISMISSED for insufficient
proof. The Clerk of the Court shall enter judgment accordingly.3

        IT IS SO ORDERED.
                                                                       s/Thomas L. Gowen
                                                                       Thomas L. Gowen
                                                                       Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).



                                                         2